 

EXHIBIT 10.7.1

 

Union Carbide Corporation and Subsidiaries

First Amendment to Second Amended and Restated Revolving Loan Agreement

--------------------------------------------------------------------------------

 

This First Amendment to the Second Amended and Restated Revolving Loan Agreement
(the “Amendment”), dated as of December 31, 2007, is entered into by and
between  Union Carbide Corporation, a New York corporation (the “Lender”) and
The Dow Chemical Company, a Delaware corporation (the “Borrower”).

 

WHEREAS, the Lender and the Borrower are parties to the Second Amended and
Restated Revolving Loan Agreement dated as of November 1, 2005 (the “Loan
Agreement”);

 

WHEREAS, the Lender and the Borrower wish to increase the Commitment Amount, as
defined in the Loan Agreement, to a sum not exceeding Four Billion U.S. dollars;

 

NOW, THEREFORE,

 

In view of the following terms and conditions and for other good and valuable
consideration to the receipt and sufficiency whereof is hereby acknowledged, the
parties agree as follows:

 

1.                             Paragraph 2.1 of the Loan Agreement is hereby
amended to read as follows:

 

2.1           Advances

 

The Lender agrees, on the terms and conditions stated in this Agreement, to make
advances to the Borrower (the
“Advance(s)”) in an aggregate outstanding amount not to exceed $4,000,000,000
(Four Billion U.S. Dollars) (the “Commitment”) during the period form the
Effective Date to the Maturity Date.  The amount of Advances outstanding from
time to time under this Agreement is referred to as the “Loan.”  The amount of
Advances repaid pursuant to Section 2.4(d) below prior to the Maturity Date, may
be reborrowed subject to the limitations contained in this Agreement.

 

2.                             Lender and Borrower expressly confirm that all
amounts previously loaned by Lender to Borrower pursuant to the Loan Agreement
(including those loaned in excess of the prior Commitment of Two Billion Five
Hundred Thousand U.S. Dollars ($2,500,000,000)) are deemed loaned hereunder.

 

3.                             No Other Amendment or Waiver.  Except as
expressly amended by this Amendment, the Loan Agreement remains in full force
and effect in accordance with its terms.

 

4.                             Execution in Counterparts.  This Amendment may be
executed in any number or counterparts, each of which when so executed will be
deemed to be an original and all of which taken together will constitute one and
the same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.

 

5.                             Governing Law.  This Amendment and the rights and
obligations of the parties to this Amendment will be governed by and construed
and interpreted in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives.

 

UNION CARBIDE CORPORATION

THE DOW CHEMICAL COMPANY

 

 

 

 

 

 

 

 

By:

/s/ EDWARD W. RICH

 

By:

/s/ ANDREAS UNTERSTE

 

Name:

 

Edward W. Rich

Name:

Andreas Unterste

Title:

 

Vice President, Chief Financial

Title:

Financial Operations Director

 

 

Officer and Treasurer

 

 

 

 

82

--------------------------------------------------------------------------------